Appeal from an order of the Surrogate’s Court, Monroe County (John M. Owens, A.S.), entered December 10, 2013. The order directed that petitioners may not inquire of the executor, or otherwise obtain disclosure, concerning his ownership of the stock of New York State Fence Company or concerning the finances or affairs of that company.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs.
Same memorandum as in Matter of Thomas ([appeal No. 1] 124 AD3d 1235 [2015]).
Present — Scudder, EJ., Fahey, Carni and Lindley, JJ.